Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 5, 2004, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated (two counts).
Defendant pleaded guilty to aggravated unlicensed operation of a motor vehicle in the first degree and two counts of driving while intoxicated. Under the terms of the plea agreement, he was to be sentenced to six months in jail and five years’ probation. Pending receipt of the presentence investigation report, County Court agreed to consider defense counsel’s request that defendant be permitted to serve his jail time on the weekends. After the presentence investigation report indicated that defendant had three prior drinking and driving convictions and that his driver’s license had been revoked, County Court declined defense counsel’s request and sentenced defendant as agreed.
Defendant’s sole contention on appeal is that the sentence is harsh and excessive. Specifically, he claims that the six-month jail term was sufficient punishment and seeks to be relieved of the requirement that he serve probation. Based upon our review of the record, we disagree. Given defendant’s lengthy criminal record and his propensity to recommit alcohol-related offenses without regard to the safety of others, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see e.g. People v Arnold, 2 AD3d 975, 976 [2003], lv denied 1 NY3d 594 [2004]; People v Smith, 301 AD2d 744, 745 [2003]).
*746Mercure, J.P., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.